DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil pressure sensor of claim 3, the frame angle sensor of claim 5, and the open position of the first and second open flow paths of claim 8 (Examiner note: Applicant expressly states the open position is unillustrated in para. 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderson (U.S. Patent App. Pub. No. 2014/0246264).
Regarding Claim 1, Alderson discloses: A work vehicle (Alderson: para. 4, lines 8-9) comprising: 
a Steering wheel (Alderson: fig. 1, element 26; steering wheel); 
a steering cylinder (Alderson: fig. 3, element 4 cylinder); 
a Steering valve (Alderson: fig. 3, element 318;  valve) configured to supply hydraulic fluid to the steering cylinder in response to steering of the steering wheel (Alderson: para. 16); 
a feed line (Alderson: fig. 3, element 6; line) configured to feed the hydraulic fluid from the steering valve to the steering cylinder (Alderson: para. 21); 
a return line (Alderson: fig. 3, element 8; line) configured to return the hydraulic fluid from the steering cylinder to the steering valve (Alderson: para. 21); 
an electromagnetic valve disposed between the feed line and the return line (Alderson: fig. 3, element 16; needle valve); and 

Regarding claim 3, Alderson Discloses: an oil pressure sensor (Alderson: fig. 3, elements 304, 306) configured to detect the oil pressure in the feed line, the controller being further configured to sense the oil pressure in the feed line based on a variation of the oil pressure detected by the oil pressure sensor (Alderson: para. 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alderson in view of Yasuo (JP 2005-205924).
Regarding claim 2, Alderson does not teach: a Steering angle sensor configured to detect a steering angle of the steering wheel, the controller being further configured to sense the oil pressure in the feed line based on a variation of the steering angle detected by the steering angle sensor.
However, in the same field of endeavor, Yasuo teaches: Steering angle sensor (Yasuo: Fig. 1, element 37; handle angle sensor) configured to detect a steering angle of the steering wheel, the controller being further configured to sense the oil pressure in the feed line based on a variation of the steering angle detected by the steering angle sensor (Yasuo: para. 22, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steering system disclosed by Alderson with the sensor disclosed by Yasuo. One of ordinary skill in the art would have been motivated to make this combination in order to provide a precise steering angle by which to control the steering operation. (Examiners note: Alderson does disclose a steering angle sensor in method claim 17, however no structure or location is disclosed). Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the steering system, such that it uses a steering angle sensor in view of , since doing so amounts to no more than the obvious combination of familiar elements (i.e. a steering angle sensor), according to known methods (i.e. by attaching it between the steering wheel and controller) in a manner that yields predictable results (i.e. a precise steering angle).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                             

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611